NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

STATE OF FLORIDA,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D18-4206
                                             )
SCOTT BRADLEY RAPSON,                        )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for
Manatee County; Edward Nichols,
Judge.

Ashley Moody, Attorney General,
Tallahassee, and Nicole Joanne
Martingano, Assistant Attorney General,
Tampa; and Elba Caridad Martin-
Schomaker, Assistant Attorney General,
Tampa (substituted as counsel of record),
for Appellant.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.


MORRIS, Judge.

             The State appeals the trial court's decision to withhold adjudication of guilt

following Scott Bradley Rapson's no contest plea to fleeing or attempting to elude a law
enforcement officer in violation of section 316.1935(3), Florida Statutes (2017).1

Rapson concedes error on this point.

              "Section 316.1935(6) expressly prohibits the court from withholding

adjudication of guilt for any violation of section 316.1935." State v. Teague, 275 So. 3d
828, 829 (Fla. 5th DCA 2019) (quoting State v. Culver, 63 So. 3d 891, 891 (Fla. 5th

DCA 2011)); see also State v. Warner, 50 So. 3d 99, 100 (Fla. 4th DCA 2010); State v.

Scriber, 991 So. 2d 969, 970 (Fla. 4th DCA 2008). Accordingly, we reverse that portion

of the sentencing order withholding adjudication of guilt for fleeing or attempting to elude

a law enforcement officer and we remand this matter to the trial court for further

proceedings. In all other respects, we affirm the sentencing order.

              Affirmed in part, reversed in part, and remanded.



SILBERMAN and LUCAS, JJ., Concur.




              1Rapson  also entered a no contest plea to driving under the influence.
However, the State is not challenging his conviction or sentence for that charge.


                                           -2-